DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

3.  Claims 1, 3, 5, 10, 14, 16, 17, 29-31, 46, 49, 61 and 63-65 are allowable. Claims 2, 4, 6-9, 13, 15, 26, 41-45,  47, 50-58, 60, 62 and 66 previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the species, as set forth in the Office action mailed on 10/23/2019, is hereby withdrawn and claims 2, 4, 6-9, 13, 15, 26, 41-45,  47, 50-58, 60, 62 and 66 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

5.  Authorization for this Examiner's Amendment was given in a telephone interview with Cristin H. Cowles on March 3, 2022.


In the Claims:

6.  In claim 2(b), the word “about” has been deleted.



REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

 Given that Rosario teachings are based on Week 6 trough serum vedolizumab concentrations, which do not suggest a method of identifying non-responders based on a serum vedolizumab concentration based on week 5 following two doses of an induction dose of vedolizumab (See Rosario, Summary Aims). Further, the prior art does not teach or suggest determining a vedolizumab rate of clearance or a serum vedolizumab concentration at week 5 following two doses of an induction treatment. Those skilled in the art have no reason to change the clinical protocol to determine a vedolizumab rate of clearance or a serum vedolizumab concentration at week 5 following two doses of an induction treatment, specially because the prior art teaches that the trough serum concentration of vedolizumab is determined just before the next dose (i.e., at week 6).
 
8.  Claims 1-10, 13-17, 26-27, 29-31, 41-47, 49-58, 60-66 are allowable. 

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 4, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644